On May 3, 2000, the Defendant was sentenced to a thirteen (13) month commitment to the Department of Corrections, followed by four (4) years supervised probation.
On September 22, 2000, the Defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was not present, but was represented by Steven Eschenbacher. The state was not represented.
*71DATED this 27th day of October, 2000.
The Defendant having been duly informed ofthe amended judgment and commitment, and having waived her right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be affirmed, with the amendment that the fine of $10,000 may have a credit applied to it for up to $5,000 which the defendant verifies she has paid to the classes of creditors listed in her Pre-Sentence Investigation Report, which include banks, credit cards, and doctors. This option is for debts accrued prior to sentencing.
Hon. Russell C. Fagg, District Court Judge